Eder, J.
This is a motion to review and annul determination of respondents, temporary city housing rent commission, refus*538ing to issue to petitioner a certificate of eviction and to direct its issuance. The application is denied. The record discloses that disputed issues of fact were presented at the hearing before the respondents as to whether the petitioner accepted tenant’s divorced wife as the new tenant and accepted her new husband’s presence and occupancy and waived the provisions of the lease which the petitioner invoked that the apartment is to be used by the tenant and his immediate family and for no other purpose.
If the petitioner as landlord accepted the divorced wife as the new tenant, and she remarried, her new husband thereupon became one of the “ immediate family ” and, as such, was entitled to occupy the apartment.
There is no basis to annul the determination of the commission upon the disputed issues of fact and its determination cannot be said to be arbitrary, capricious and unreasonable under the circumstances.
Upon the record presented the court is of opinion that it may not interfere with or disturb the refusal of respondents to issue a certificate of eviction. Settle order.